NONPRECEDENTIAL DISPOSITION
               To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                    Argued June 3, 2021
                                   Decided June 21, 2021

                                          Before

                       DANIEL A. MANION, Circuit Judge

                       DIANE P. WOOD, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge


No. 20-2899

MELINDA R. MADDOX,                                 Appeal from the United States District
     Plaintiff-Appellant,                          Court for the Northern District of Indiana,
                                                   Fort Wayne Division.

      v.                                           No. 1:19-CV-299-JVB

ANDREW M. SAUL,                                    Joseph S. Van Bokkelen,
Commissioner of Social Security,                   Judge.
    Defendant-Appellee.

                                        ORDER

        Melinda Maddox applied for disability insurance benefits and supplemental
security income based on a variety of health problems including migraines and
headaches. An administrative law judge denied her application on grounds that
Maddox could perform a range of light work with additional limitations—a
determination upheld by the district court. On appeal, Maddox argues that the ALJ
failed to adopt enough functional limitations caused by her migraines. Because
No. 20-2899                                                                       Page 2

substantial evidence supports the ALJ’s assessment of the effects of Maddox’s
migraines, we affirm.

                                    I. Background

       Maddox, who is now 50 years old, applied for disability insurance benefits and
supplemental security income in 2016, asserting she had been disabled since August 23,
2015 because of a litany of medical ailments including her severe migraines. Before the
onset of her disability in 2015, Maddox had worked for nearly thirty years as a clerk for
the Veterans Administration and the Fort Wayne Housing Authority, and as a case
manager for a healthcare provider.

       Maddox first saw neurologist Rakesh Khatri, M.D., in 2014 about her headaches
that would last for three to five days. Dr. Khatri’s differential diagnosis was a
pseudotumor cerebri or migraine headaches, and he discussed various options
including seeing an ophthalmologist, conducting a brain MRI, and working on weight
loss. Maddox saw ophthalmologist Daniel Krach, M.D., who concluded that her
headaches were likely related to eye strain and instructed Maddox to wear reading
glasses. Maddox returned to Dr. Khatri in 2015 and reported that she now had glasses
and had experienced no headaches for five months with the exception of the past
several days. Because the headaches had disappeared for five months, Dr. Khatri
concluded that they were caused by eye strain but had some features of migraines. He
prescribed medication, and she reported her migraines as stable the next month.

       In April 2016, Maddox saw Dr. Khatri again and reported an increase in the
frequency and duration of her headaches. He concluded that Maddox likely has mixed
headache disorder and her headaches have “migrainous characteristics” so he increased
her medication. Her brain MRI showed no abnormalities. Throughout 2017, Maddox
regularly saw a pain management specialist, Firas Kara, M.D., for shoulder, knee, and
back pain. During these visits, she reported from zero to thirty headaches, and from one
to four migraines, every month. Maddox also went to the emergency room in March
2017 for multiple complaints, including a migraine headache, which resolved after she
received medication. A brain CT conducted the same month showed no abnormalities.

       The agency denied Maddox’s application initially and on reconsideration, and
she requested a hearing before an ALJ which took place in January 2018. When the ALJ
asked why Maddox could not work, she discussed her back pain and issues with fecal
No. 20-2899                                                                         Page 3

incontinence following a rectal surgery, but did not mention her migraine headaches.
When her counsel asked about her migraine headaches, she explained that she got them
two or three times a month, for several days at a time, and that they were
incapacitating. Of the eight prescription medicines she listed, three were for, or
expected to help with, migraines.

        Applying the agency’s familiar five-step analysis, see 20 C.F.R. § 404.1520(a), the
ALJ concluded that Maddox was not disabled. The ALJ found that Maddox had not
engaged in substantial gainful activity since the alleged onset date (step one) and that
she suffered from eight severe impairments including migraines (step two). The ALJ
then determined that Maddox did not have an impairment or combination of
impairments that met or equaled the severity of a listed impairment (step three). Next,
the ALJ found that Maddox had the residual functional capacity to perform light work,
see 20 C.F.R. §§ 404.1567(b), 416.967(b), with additional postural and environmental
limitations. As relevant to this appeal, the ALJ found that Maddox could tolerate
frequent exposure to extreme heat and cold, wetness, humidity, vibrations, fumes,
odors, dusts, gases, and poor ventilation. Further, Maddox should be exposed to no
more than moderate noise, and should have no exposure to unprotected heights or
dangerous machinery, and no concentrated exposure to bright flashing lights. Based on
this residual functional capacity (“RFC”), the ALJ determined that Maddox could not
perform her past work (step four) but could perform other jobs identified by the
vocational expert at the hearing (step five).

       In supporting the residual functional capacity assessment for migraines, the ALJ
primarily cited Maddox’s medical records. While Maddox’s impairments could be
expected to cause some of her alleged symptoms, the ALJ concluded, her statements
about the intensity, persistence, and limiting effect of the symptoms were not entirely
consistent with medical evidence. With regard to migraines, the ALJ noted that in the
six months before the onset date of Maddox’s disability, her headaches were frequently
reported as “stable,” and they improved once a doctor prescribed eyeglasses. The ALJ
also highlighted an appointment in 2017 at which Maddox reported 30 headaches a
month, but noted that the examiner recorded her complaint as “vague” and, at an
appointment the following month, noted that Maddox was laughing and smiling
during the exam despite reporting having a headache. And finally, the ALJ explained
that Maddox reported a different number of headaches to different providers—she told
one that she was having headaches three days a week, and she told another that she
was having headaches only four times a month. The ALJ concluded the discussion of
No. 20-2899                                                                         Page 4

limitations in the RFC by stating that she had considered Maddox’s migraine headaches
and limited her accordingly.

       The Appeals Council denied review, making the ALJ’s decision final,
see 20 C.F.R. § 404.981, and the district court upheld it.

                                      II. Analysis

        On appeal, Maddox challenges only the ALJ’s finding regarding limitations
caused by her migraines and headaches, arguing that the RFC omits necessary
restrictions. This court will overturn an ALJ’s decision only if it is not supported by
“substantial evidence,” 42 U.S.C. § 405(g), which is “such relevant evidence as a
reasonable mind might accept as adequate to support a conclusion.” Biestek v. Berryhill,
139 S. Ct. 1148, 1154 (2019) (citation omitted). It is not this court’s role to “reweigh
evidence, resolve conflicts, decide questions of credibility, or substitute [its] judgment
for that of the Commissioner.” Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019)
(quoting Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003)).

       Maddox argues that the ALJ failed to build a logical bridge from the evidence
about her headaches and migraines to the limitations that she imposed or omitted. First,
she asserts that the ALJ minimized the effect of the migraines and headaches by noting
that they improved when Maddox started wearing reading glasses. But the record
shows that Maddox did report “significant improvement” in her headaches after
getting glasses, and Dr. Khatri (whom Maddox deems “the most credentialled and
deferred-to on the topic of the headaches/migraines”) concluded that her eye strain was
a cause of her headaches.

       Maddox next asserts that the “gist of the ALJ’s analysis regarding migraines
seems to be that the migraines are not really occurring” or “fake” because no objective
medical evidence confirms their existence. But the ALJ did determine that Maddox had
been diagnosed with migraines that would significantly limit her ability to carry out
basic work activities. See 20 C.F.R. §§ 404.1509, 404.1522. And contrary to Maddox’s
assertion that the ALJ undermined the severity of the migraines because of the lack of
objective medical evidence, the ALJ only briefly mentioned the normal imaging of
Maddox’s head. Cf. Moon v. Colvin, 763 F.3d 718, 722 (7th Cir. 2014) (explaining
“[d]octors use MRIs to rule out other possible causes of headache—such as a tumor—
meaning that an unremarkable MRI is completely consistent with a migraine
No. 20-2899                                                                        Page 5

diagnosis”) (emphasis in original). After determining that Maddox’s migraines were
severe, the ALJ placed limitations on her exposure to environmental triggers like
temperature, vibrations, and fumes. The ALJ also limited Maddox to no concentrated
exposure to bright flashing lights and exposure to no more than moderate noise.
Maddox complains that these limitations are unexplained and illogical, but because
they are restrictive (suggestive of impairment), we do not understand her to contend
that it was error to impose them. Instead, her primary issue with the RFC appears to be
the omission of other limitations.

        On that subject, Maddox contends that the record compelled the ALJ to include
restrictions in the RFC such as having to lie down frequently during the day, being
off-task more than 10% of the time, and being absent more than once in the first 30 to 90
days of a job. The support for these specific restrictions (any of which seems to be
work-preclusive) is minimal, however, as Maddox does not point to medical evidence
or opinions to back them up. That leaves only Maddox’s testimony. But she said little at
the hearing about how migraines affected her daily activities, other than that they
usually occur two to three times a month and are “incapacitating.” And the ALJ
determined that Maddox’s description of her subjective symptoms was not fully
consistent with the record, so Maddox must overcome that finding.

       This court defers to an ALJ’s credibility assessment unless it is “patently wrong.”
Murphy v. Colvin, 759 F.3d 811, 816 (7th Cir. 2014) (citing Elder v. Astrue, 529 F.3d
408, 413–14 (7th Cir. 2008)). But the ALJ must still explain her evaluation “in a rational
manner, logically” and base it on “specific findings and the evidence in the record.”
McKinzey v. Astrue, 641 F.3d 884, 890 (7th Cir. 2011).

       Here, the ALJ reasonably decided to not fully credit Maddox’s report of her
headaches and migraines, and not include any additional limitations in the RFC. As
noted, no medical opinion or other evidence in the record supports the additional
limitations that she proposes. And the ALJ explained that she could not fully credit
Maddox’s own account of her migraine symptoms because medical providers noted
that Maddox’s complaints of her headaches were “vague,” and that she was laughing
and smiling during an exam despite a reported headache. The ALJ also questioned
Maddox’s credibility regarding her other pain and impairments (which she has not
challenged on appeal). For example, Maddox complained of pain and musculoskeletal
impairments, but medical examiners reported no muscle weakness or joint stiffness,
normal gait, and no swelling or atrophy. The ALJ also cited inconsistences between the
No. 20-2899                                                                      Page 6

medical evidence and Maddox’s reports of damage and ongoing complications from
her rectal surgery. Taken together, the ALJ gathered sufficient evidence for her
determination that Maddox’s subjective complaints about the frequency and severity of
her symptoms, including those caused by migraines, were not entirely credible.

       Finally, Maddox asserts that the ALJ was impermissibly “playing doctor” (a “bad
one,” no less) by assigning unsupported environmental restrictions for the migraines
but disregarding medical evidence for others. Although the ALJ could have better
explained the reason for the environmental limitations in the RFC, Maddox does not
identify any medical evidence in the record that the ALJ overlooked when assessing
what limits her severe migraines caused. Maddox discusses the records and treatment
from Dr. Khatri that conclude Maddox has migraine headaches, but she does not
explain what aspect of these records the ALJ failed to consider, because Dr. Khatri does
not opine on any functional limitations from the migraines. We reject Maddox’s
argument that the ALJ “misunderstands standard medical practice,” and we decline to
consider excerpts of medical studies and diagnostic information about migraines that
Maddox has submitted which are not part of the record.

                                   III. Conclusion

        Because substantial evidence supports the ALJ’s decision, the judgment of the
district court is
                                                                            AFFIRMED.